Exhibit 10.2

EXECUTION VERSION

AMENDMENT NO. 4

AMENDMENT NO. 4 (this “Amendment”), dated as of November 26, 2012, amends and
restates the EXISTINGCREDIT AGREEMENT (as defined below) and is among Barclays
Bank PLC, as administrative agent (in such capacity, the “Administrative
Agent”), National CineMedia, LLC, a Delaware limited liability company (the
“Borrower”), the several banks and other financial institutions or entities from
time to time parties thereto (the “Lenders”) and the Issuing Lenders (as defined
in the Existing Credit Agreement).

PRELIMINARY STATEMENTS:

(1) The Borrower, the Administrative Agent, the Lenders named therein and each
of the other parties thereto are party to the Credit Agreement, dated as of
February 13, 2007 (as amended, restated, modified or otherwise supplemented
prior to the date hereof, the “Existing Credit Agreement”). Capitalized terms
not otherwise defined in this Amendment have the same meanings as specified in
the Existing Credit Agreement.

(2) The Borrower and each party to this Amendment designated as a “2017
Revolving Credit Lender” on its signature page hereto (each a “2017 Revolving
Credit Lender”) wish to extend the Revolving Credit Commitments of such 2017
Revolving Credit Lenders on the terms set forth herein, including providing that
the maturity date of such 2017 Revolving Credit Lender’s extended Revolving
Credit Commitments shall be extended as set forth herein and in Annex I hereto.

(3) On the Restatement Effective Date (as defined below), the Borrower shall
(A)(i) borrow new term loans in an aggregate principal amount of $265,000,000
from the parties to this Amendment designated as a “Term Loan Lender” on such
party’s signature page hereto (each a “Term Loan Lender”) which term loans will
have the terms set forth for Term Loans (under and as defined in the Restated
Credit Agreement (as defined below)) (the “New Term Loan Facility”), (ii) use
the proceeds of the New Term Loan Facility (a)to repay in full all existing Term
Loans (as defined in the Existing Credit Agreement) under the Existing Credit
Agreement, (b) to pay certain breakage expenses in connection with the
Borrower’s existing swap agreements incurred in connection with such
refinancing, (c)to pay fees and expenses incurred in connection with the
foregoing and (d) for general corporate purposes of the Borrower and its
Subsidiaries.

(4) The Borrower and the Required Lenders party hereto (including the Lenders
with respect to the New Term Loan Facility) have agreed to amend and restate the
Existing Credit Agreement (the Existing Credit Agreement as so amended and
restated, the “Restated Credit Agreement”) on the Restatement Effective Date
subject to the conditions set forth herein.



--------------------------------------------------------------------------------

NOW THEREFORE, in consideration of the premises and for other good and valuable
consideration (the receipt and sufficiency of which is hereby acknowledged), the
parties hereto hereby agree as follows:

SECTION 1. Revolving Credit Commitment Maturity Date Extension. As of the
Restatement Effective Date, each 2017 Revolving Credit Lender (other than Vectra
Bank Colorado, National Association (“Vectra Bank”)) agrees to (i) convert 100%
of its existing 2017 Revolving Credit Commitment (as defined in the Existing
Credit Agreement) and any 2017 Revolving Credit Loans (as defined in the
Existing Credit Agreement) outstanding thereunder into a 2017 Revolving Credit
Commitment (as defined in Annex I) and 2017 Revolving Credit Loans (as defined
in Annex I), respectively and (ii) amend and restate the Existing Credit
Agreement in the form of the Restated Credit Agreement attached hereto as Annex
I. As of the Restatement Effective Date, Vectra Bank agrees to (i) extend
Revolving Credit Commitments and Revolving Credit Loans on the terms set forth
in Annex I, (ii) become a “2017 Revolving Credit Lender” under and as defined in
the Restated Credit Agreement and (iii) the terms and provisions of the Restated
Credit Agreement.

SECTION 2. Term Loans. Each Term Loan Lender party hereto agrees to the form of
the Restated Credit Agreement and agrees, severally and not jointly, to make, on
the Restatement Effective Date, a Term Loan to the Borrower on the terms set
forth in Section 2.2 of the Restated Credit Agreement. The proceeds of the Term
Loans are to be used by the Borrower solely for the purposes set forth in
Recital 3 of this Amendment. For the avoidance of doubt, from and after the
Restatement Effective Date, references in the Restated Credit Agreement to the
“Term Loans” shall include the Term Loans made by the Term Loan Lenders to the
Borrower on the Restatement Effective Date and shall exclude the Term Loans (as
defined in the Existing Credit Agreement) made by the Term Loan Lenders (as
defined in the Existing Credit Agreement) on the Closing Date.

SECTION 3. Amendments to the Loan Documents.

(a) The Existing Credit Agreement is, effective as of the Restatement Effective
Date immediately after giving effect to the repayment of the Existing Term
Loans, hereby amended and restated in the form attached as Annex I hereto,
provided that any Schedule or Exhibit to the Existing Credit Agreement not
amended pursuant to the terms of this Amendment or otherwise included as part of
said Annex I shall remain in effect without any amendment or other modification
thereto.

(b) Sections 4.7(d) and 5.8(b)(ii) of the Guarantee and Collateral Agreement
are, effective as of the Restatement Effective Date, amended in each case to
replace the words “or the security interest of the holders of the Senior Secured
Notes permitted by Section 7.3(s) of the Credit Agreement” with the words “or
the Liens permitted by Section 7.3(s) of the Credit Agreement”.

SECTION 4. Conditions to Effectiveness of Amendment No. 4. This Amendment shall
become effective on the date (the “Restatement Effective Date”) when, and only
when, the following conditions shall have been satisfied or waived by each
applicable party:

(a) The Administrative Agent shall have received counterparts of this Amendment
executed by a Responsible Officer of the Borrower, each of the 2017 Revolving
Credit Lenders listed on Schedule I-A hereto and each of the Term Loan Lenders
listed on Schedule I-B hereto, or, as to any of the Lenders written evidence
reasonably satisfactory to the Administrative Agent that such Lender has
executed this Amendment.

 

2



--------------------------------------------------------------------------------

(b) The Agents shall have received evidence that all fees and expenses of the
Agents for which invoices have been presented (including the reasonable fees and
expenses of counsel to the Administrative Agent) shall have been paid.

(c) The Administrative Agent shall have received the results of a recent lien
search in each of the jurisdictions where any Loan Party is organized, and such
search shall not reveal any liens on any of the assets of any Loan Party, except
for Liens permitted by Section 7.3 of the Existing Credit Agreement as amended
by this Amendment.

(d) Each document (including, without limitation, any Uniform Commercial Code
financing statement) required by the Security Documents or under law or
reasonably requested by the Administrative Agent to be filed, registered or
recorded in order to create in favor of the Administrative Agent, for the
benefit of the Secured Parties, a perfected Lien on the Collateral described
therein, prior and superior in right to any other Person (other than with
respect to Liens expressly permitted by Section 7.3 of the Existing Credit
Agreement), shall have been filed, registered or recorded or shall have been
delivered to the Administrative Agent in proper form for filing, registration or
recordation.

(e) The Administrative Agent shall have received the executed legal opinion of
Bryan Cave LLP, counsel to the Borrower, substantially in the form delivered by
Holme Roberts & Owen LLP on the Closing Date. Such legal opinion shall cover
such other matters incident to the transactions contemplated by this Amendment
as the Administrative Agent may reasonably require and shall be addressed to the
Administrative Agent and the Lenders.

(f) The Administrative Agent shall have received a solvency certificate from the
chief executive officer or chief financial officer of the Borrower substantially
in the form delivered on the Closing Date.

(g) The Administrative Agent shall have received a certificate of the Borrower
dated as of the Restatement Effective Date signed by a Responsible Officer of
the Borrower, certifying on behalf of the Borrower that, (i) the representations
and warranties of the Borrower contained in Section 4 of the Restated Credit
Agreement and in any other Loan Document are true and correct in all material
respects as if made on and as of the Restatement Effective Date, except to the
extent that such representations and warranties specifically refer to an earlier
date, in which case they were true and correct in all material respects as of
such earlier date; provided that each reference to the “Credit Agreement”
therein shall be deemed to be a reference to the Restated Credit Agreement and
(ii) no Default or Event of Default has occurred and is continuing.

(h) The Administrative Agent shall have received (i) a copy of the certificate
or articles of incorporation or organization, including all amendments thereto,
of each Loan Party, certified, if applicable, as of a recent date by the
Secretary of State of the state of such Loan Party’s organization, and a
certificate as to the good standing (where relevant) of each Loan Party as of a
recent date, from such Secretary of State or similar Governmental Authority and
(ii) a certificate of a Responsible Officer of each Loan Party dated the
Restatement Effective Date

 

3



--------------------------------------------------------------------------------

certifying (A) that attached thereto is a true and complete copy of the by-laws
or operating (or limited liability company) agreement of such Loan Party as in
effect on the Restatement Effective Date, (B) that attached thereto is a true
and complete copy of resolutions duly adopted by the manager (or equivalent
governing body) of such Loan Party authorizing the execution, delivery and
performance of this Amendment and the Restated Credit Agreement, and in the case
of the Borrower, the borrowings and the extension of the 2017 Revolving Credit
Commitments under this Amendment and the Restated Credit Agreement , and that
such resolutions have not been modified, rescinded or amended and are in full
force and effect, (C) that the certificate or articles of incorporation or
organization of such Loan Party have not been amended since the date of the last
amendment thereto shown on the certificate of good standing furnished pursuant
to clause (i) above, and (D) as to the incumbency and specimen signature of each
officer executing any Loan Document on behalf of such Loan Party and
countersigned by another officer as to the incumbency and specimen signature of
the Responsible Officer executing the certificate pursuant to clause (ii) above.

(i) Each Revolving Credit Lender shall have received, if requested at least two
Business Days in advance of the Restatement Effective Date, a Revolving Credit
Note payable to the order of such Revolving Credit Lender duly executed by the
Borrower in substantially the form of Exhibit F-2 or Exhibit F-3 to the Existing
Credit Agreement.

(j) Each Term Loan Lender (as defined in the Restated Credit Agreement) shall
have received, if requested at least two Business Days in advance of the
Restatement Effective Date, a Term Note payable to the order of such Term Loan
Lender (as defined in the Restated Credit Agreement) duly executed by the
Borrower in substantially the form of Exhibit F-1 to the Existing Credit
Agreement.

(k) The Borrower shall have delivered a Borrowing Notice to the Administrative
Agent in accordance with Section 2.2 of the Restated Credit Agreement.

(l) The Facilities (as defined in the Restated Credit Agreement) shall have
received ratings from each of Moody’s Investors Service, Inc. and Standard &
Poor’s Ratings Services.

(m) The Lenders shall have received, sufficiently in advance of the Restatement
Effective Date, all documentation and other information required by bank
regulatory authorities under applicable “know your customer” and anti-money
laundering rules and regulations, including without limitation the United States
PATRIOT Act.

SECTION 5. Representations and Warranties. The Borrower represents and warrants
to the Administrative Agent and the Lenders that:

(a) Each of the Borrower and each of its Subsidiaries (i) is duly organized,
validly existing and in good standing under the laws of the jurisdiction of its
organization and (ii) has all requisite limited liability company or other
organizational power and authority, and the legal right, to execute and deliver
this Amendment and perform its obligations under this Amendment and the Loan
Documents to which it is a party.

(b) The execution and delivery by the Borrower of this Amendment and the
performance under this Amendment and the Loan Documents, (i) are within the
Borrower’s

 

4



--------------------------------------------------------------------------------

power, (ii) have been duly authorized by all necessary organizational action,
(iii) is in compliance with all Requirements of Law except to the extent that
the failure to comply therewith would not, in the aggregate, reasonably be
expected to have a Material Adverse Effect and (iv) will not conflict with or
result in any breach or contravention of, or the creation of any Lien under
(other than as permitted by Section 7.3 of the Existing Credit Agreement), or
require any payment to be made under any Contractual Obligation to which the
Borrower is a party or affecting the Borrower or the Properties of the Borrower.

(c) No consent, authorization, filing, notice or other action by, or notice to,
or filing with, any Governmental Authority or any other Person is necessary or
required on or in respect of any Loan Party in connection with the execution,
delivery or performance by, or enforcement against, the Borrower of this
Amendment except those consents, authorizations, filings, notices or other
actions, the failure of which to obtain or make, would not reasonably be
expected to have a Material Adverse Effect.

(d) This Amendment has been duly executed and delivered by the Borrower. This
Amendment constitutes a legal, valid and binding obligation of the Borrower,
enforceable against the Borrower in accordance with its terms, except as such
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the enforcement of
creditors’ rights generally and by general equitable principles (whether
enforcement is sought by proceedings in equity or at law).

(e) The Borrower represents and warrants that all representations and warranties
contained in the Loan Documents to which it is a party or otherwise bound are
true and correct in all material respects on and as of the Restatement Effective
Date to the same extent as though made on and as of that date, except to the
extent such representations and warranties specifically relate to an earlier
date, in which case they were true and correct in all material respects on and
as of such earlier date.

SECTION 6. Reference to and Effect on the Existing Credit Agreement and the Loan
Documents. (a) On and after the Restatement Effective Date, each reference in
the Existing Credit Agreement to “this Agreement”, “hereunder”, “hereof” or
words of like import referring to the Existing Credit Agreement, and each
reference in the Notes and each of the other Loan Documents to “the Credit
Agreement”, “thereunder”, “thereof” or words of like import referring to the
Existing Credit Agreement, shall mean and be a reference to the Restated Credit
Agreement.

(b) The Security Documents and all of the Collateral described therein do and
shall continue to secure the payment of all Obligations (as defined in the
Restated Credit Agreement) of the Loan Parties under the Loan Documents, in each
case as amended by this Amendment.

(c) The execution, delivery and effectiveness of this Amendment shall not,
except as expressly provided herein, operate as a waiver of any right, power or
remedy of any Lender or the Administrative Agent under any of the Loan
Documents, nor constitute a waiver of any provision of any of the Loan
Documents.

 

5



--------------------------------------------------------------------------------

(d) This Amendment shall constitute a “Loan Document” (under and as defined in
the Restated Credit Agreement).

SECTION 7. Costs and Expenses. The Borrower agrees to pay all reasonable and
documented out-of-pocket costs and expenses of the Administrative Agent in
connection with the preparation, execution, delivery and administration of this
Amendment and the other instruments and documents to be delivered hereunder
(including, without limitation, the reasonable fees and expenses of counsel for
the Administrative Agent) in accordance with the terms of Section 10.5 of the
Existing Credit Agreement.

SECTION 8. Execution in Counterparts. This Amendment may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed shall be deemed to be an original and all of
which taken together shall constitute but one and the same agreement. Delivery
of an executed counterpart of a signature page to this Amendment by telecopier
or other electronic delivery (e.g., “pdf”) shall be effective as delivery of a
manually executed counterpart of this Amendment.

SECTION 9. Governing Law. This Amendment shall be governed by, and construed in
accordance with, the law of the State of New York.

SECTION 10. Reaffirmation of Security Interests. The Borrower hereby
(i) confirms that each Loan Document to which it is a party or is otherwise
bound and all Collateral encumbered thereby will continue to secure to the
fullest extent possible in accordance with the Loan Documents, the payment and
performance of the Obligations (as defined in the Restated Credit Agreement), as
the case may be, (ii) confirms its respective grant to the Administrative Agent
for the benefit of the Secured Parties of the security interest in and
continuing Lien on all of such Loan Party’s right, title and interest in, to and
under all “Collateral” as defined in the Guarantee and Collateral Agreement, in
each case whether now owned or existing or hereafter acquired or arising and
wherever located, as collateral security for the prompt and complete payment and
performance in full when due, whether at stated maturity, by required
prepayment, declaration, acceleration, demand or otherwise, of all applicable
Obligations (including all such Obligations as amended, reaffirmed and/or
increased pursuant to the Restated Credit Agreement), subject to the terms
contained in the applicable Loan Documents, (iii) confirms its pledges, grants
of security interests and other obligations, as applicable, under and subject to
the terms of each of the Loan Documents to which it is a party,and
(iv) acknowledges that the Lenders providing new Term Loans on the date hereof
are “Lenders” and “Secured Parties” for all purposes under the Loan Documents.

SECTION 11. Revolving Credit Commitments and Revolving Credit Loans. Upon the
effectiveness of this Amendment No. 4, (i) each Lender holding a 2017 Revolving
Credit Commitment immediately prior to such effective date (“Existing Revolving
Credit Lender”) will automatically and without further act be deemed to have
assigned to any 2017 Revolving Credit Lender which does not hold a Revolving
Credit Commitment under the Existing Credit Agreement (each, a “New Revolving
Lender”), and each such New Revolving Lender will automatically and without
further act be deemed to have assumed, a portion of such Existing Revolving
Credit Lender’s participations under the Restated Credit Agreement in
outstanding Letters of Credit and Swing Line Loans such that, after giving
effect to each such deemed

 

6



--------------------------------------------------------------------------------

assignment and assumption of participations, the percentage of the aggregate
outstanding (x) participations under the Restated Credit Agreement in Letters of
Credit and (y) participations under the Restated Credit Agreement in Swing Line
Loans held by each Revolving Credit Lender (including each such New Revolving
Lender) will equal such Revolving Credit Lender’s Revolving Credit Percentage of
the outstanding Revolving Credit Commitment and (ii) any Revolving Credit Loans
outstanding on the Restatement Effective Date shall be prepaid from the proceeds
of additional Revolving Credit Loans made by the New Revolving Lender
(reflecting such New Revolving Lender’s Revolving Credit Percentage), which
prepayment shall be accompanied by accrued interest on the Revolving Credit
Loans being prepaid.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment No. 4 to be
executed by their respective officers thereunto duly authorized, as of the date
first above written.

 

NATIONAL CINEMEDIA, LLC,

as Borrower

By: National CineMedia, Inc., a Delaware corporation, its Manager By:  

/s/ Kurt C. Hall

Name:   Kurt C. Hall Title:   President, Chief Executive Officer and Chairman

 

8



--------------------------------------------------------------------------------

BARCLAYS BANK PLC,

as Administrative Agent

By:  

/s/ Craig J. Malloy

Name:   Craig J. Malloy Title:   Director

 

9



--------------------------------------------------------------------------------

BARCLAYS BANK PLC,

as Issuing Bank

By:  

/s/ Craig J. Malloy

Name:   Craig J. Malloy Title:   Director

 

10



--------------------------------------------------------------------------------

J.P. MORGAN SECURITIES LLC,

as Syndication Agent

By:  

/s/ Jacob Steinberg

  Name: Jacob Steinberg   Title:   Executive Director

 

11



--------------------------------------------------------------------------------

CREDIT SUISSE SECURITIES (USA) LLC, as Co-Documentation Agent By:  

/s/ Richelle Clements

  Name:     Richelle Clements   Title:       Vice President MACQUARIE CAPITAL
(USA) INC., as Co-Documentation Agent By:  

/s/ Lisa Grushkin

  Name:    Lisa Grushkin   Title:      Senior Vice President By:  

/s/ Morgan Edwards

  Name:    Morgan Edwards   Title:      Managing Director MORGAN STANLEY SENIOR
FUNDING, INC., as Co-Documentation Agent By:  

/s/ Wissam Kairoug

  Name:    Wissam Kairoug   Title:      Authorized Signatory

 

12



--------------------------------------------------------------------------------

2017 REVOLVING CREDIT LENDERS:  

BARCLAYS BANK PLC,

as a 2017 Revolving Credit Lender

  By:  

/s/ Craig J. Malloy

  Name:   Craig J. Malloy   Title:     Director

 

13



--------------------------------------------------------------------------------

2017 REVOLVING CREDIT LENDERS:  

MIHI, LLC,

as a 2017 Revolving Credit Lender

  By:  

/s/ Stephen Monos

    Name:   Stephen Monos     Title:     Authorized Signatory   By:  

/s/ Katherine Mogg

    Name:   Katherine Mogg     Title:     Authorized Signatory

 

14



--------------------------------------------------------------------------------

2017 REVOLVING CREDIT LENDERS:   VECTRA BANK COLORADO   as a 2017 Revolving
Credit Lender   By:  

/s/ Brian Schneider on behalf of Mike Moreno

  Name:   Michael Moreno   Title:   Senior Vice President

 

15



--------------------------------------------------------------------------------

2017 REVOLVING CREDIT LENDERS:   CREDIT SUISSE, CAYMAN   ISLANDS BRANCH   as a
2017 Revolving Credit Lender   By:  

/s/ Bill O’Daly

  Name:   Bill O’Daly   Title:   Director   By:  

/s/ Sanja Gazahi

  Name:   Sanja Gazahi   Title:   Associate

 

16



--------------------------------------------------------------------------------

2017 REVOLVING CREDIT LENDERS:   CHASE LINCOLN FIRST   COMMERCIAL CORPORATION  
as a 2017 Revolving Credit Lender   By:  

/s/ Marc E. Costantino

  Name:   Marc. E. Costantino   Title:   Vice President

 

17



--------------------------------------------------------------------------------

2017 REVOLVING CREDIT LENDERS:   Morgan Stanley Senior Funding, Inc.   as a 2017
Revolving Credit Lender   By:  

/s/ Kelly Chin

    Name: Kelly Chin     Title:   Vice President

 

18



--------------------------------------------------------------------------------

TERM LOAN LENDERS: BARCLAYS BANK PLC, as a Term Loan Lender By:  

/s/ Craig J. Malloy

Name:   Craig J. Malloy Title:   Director

 

19



--------------------------------------------------------------------------------

SCHEDULE 1-A

REVOLVING CREDIT LENDERS

 

2017 Revolving Credit Lender

   2017 Revolving
Credit Commitment  

Barclays Bank PLC

   $ 20,000,000   

Chase Lincoln First Commercial Corporation

   $ 25,000,000   

Morgan Stanley Senior Funding, Inc.

   $ 20,000,000   

Credit Suisse AG, Cayman Islands Branch

   $ 20,000,000   

MIHI, LLC

   $ 20,000,000   

Vectra Bank Colorado, National Association

   $ 5,000,000   

Total

     110,000,000      

 

 

 

2014 Revolving Credit Lender

   2014 Revolving
Credit  Commitment  

Alcentra Asset Management Limited

   $ 5,000,000   

Bank of America, N.A.

   $ 5,000,000   

CVC Credit Partners LLC

   $ 4,000,000   

Total

     14,000,000      

 

 

 

Total

   $ 124,000,000      

 

 

 

 

20



--------------------------------------------------------------------------------

EXHIBIT 1-B

TERM LOAN LENDERS

BARCLAYS BANK PLC

 

21